DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on January 25, 2021 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of amendment with remarks March 12, 2021. Claims 6, 7, 16, and 17 have been amended. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response, Applicants amended claim(s) for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
5.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Park et al. (US 2015/0018030) and Marinier et al. (US 2020/0145079) are generally directed to various aspects of implementing the terminal to transmit a sounding reference signal (SRS) in a wireless communication system, wherein the method comprises selecting at least one SRS power control process of a first SRS power control process and a second SRS power control process on the basis of a terminal location area, determining the transmission power of the SRS by using at least one SRS power control process, and transmitting at least one SRS to at least one base station of a first base station and a second base station participating in base cooperation communication, using the determined SRS transmission power; the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for operation with multiple beams, wherein the beam process is established as part of a random access procedure in which resources are provisioned in random access response messages, and the techniques also handle beam process failures, use beam processes for mobility, and select beams using open-loop and closed-loop selection procedures. 
However, in consideration of the claim amendment with arguments/remarks filed on March 12, 2021, the information disclosure statement submitted on January 25, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, by the terminal, second indication information sent by the network device, the second indication information being used to indicate a target SRS resource in the target SRS resource set;” and “determining, by the terminal, a transmission parameter used to transmit an uplink signal according to the target SRS resource,” as specified in claim 1. 
“receive second indication information sent by the network device, the second indication information being used to indicate a target SRS resource in the target SRS resource set;” and “30the processor is further configured to determine a transmission parameter used to transmit an uplink signal according to the target SRS resource,” as specified in claim 11. 
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473